1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM ALLEN GARRETT,                             Case No. 19cv0501 LAB (WVG)
12                                     Plaintiff,
                                                        SUMMARY DISMISSAL OF
13   v.                                                 SUCCESSIVE PETITION
                                                        PURSUANT TO 28 U.S.C.
14   COSTELLO, Warden,
                                                        § 2244(b)(3)(A) GATEKEEPER
15                                   Defendant.         PROVISION
16
17         Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254 together with a prisoner trust account statement. The Court does not rule on
19   Petitioner’s request to proceed in forma pauperis because this case is summarily dismissed
20   pursuant to 28 U.S.C. § 2244(b)(3)(A) as indicated below.
21                 PETITION BARRED BY GATEKEEPER PROVISION
22         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
23   has submitted to this Court challenging his October 24, 2012 conviction in San Diego
24   County Superior Court case number SCD235343. On June 30, 2014, Petitioner filed in a
25   Court a Petition for Writ of Habeas Corpus in case No. 14cv1572. In that petition,
26   Petitioner challenged his October 24, 2012 conviction as well. On April 15, 2015, this
27   Court denied the petition on the merits. (See Order filed April 15, 2015 in case No.
28   14cv1572 BEN (PCL) [ECF No. 46].) Petitioner appealed that determination. On January

                                                    1
                                                                              19cv0501 LAB (WVG)
1    20, 2016, the Ninth Circuit Court of Appeals denied Petitioner’s request for certificate of
2    appealability. (See Order in Garrett v. Beard, No. 15-55761 (9th Cir. Jan. 20, 2016).)1
3          Petitioner is now seeking to challenge the sentence imposed as a result the conviction
4    he challenged in his prior federal habeas petition. Unless a petitioner shows he or she has
5    obtained an Order from the appropriate court of appeals authorizing the district court to
6    consider a successive petition, the petition may not be filed in the district court. See 28
7    U.S.C. § 2244(b)(3)(A); see also Burton v. Stewart, 549 U.S. 147, 153 (2007) (a petition
8    is successive where it challenges “the same custody imposed by the same judgment of a
9    state court” as a prior petition). A successive application is permissible “only if it rests on
10   a new rule of constitutional law, facts that were previously unavailable, or facts that would
11   be sufficient to show constitutional error in the petitioner's conviction.” 28 U.S.C.
12   § 2244(b)(2). “Even if a petitioner can demonstrate that he qualifies for one of these
13   exceptions, he must seek authorization from the court of appeals before filing his new
14   petition with the district court.” Woods v. Carey, 525 F.3d 886, 888 (9th Cir.2008). Here,
15   there is no indication the Ninth Circuit Court of Appeals has granted Petitioner leave to file
16   a successive petition.
17                                          CONCLUSION
18         Because there is no indication Petitioner has obtained permission from the Ninth
19   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
20   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
21   filing a petition in this court if he obtains the necessary order from the Ninth Circuit Court
22   ///
23   ///
24   ///
25   ///
26
27   1
       Petitioner has filed two other cases, 16cv1232 WQH (BGS) and 16cv3100 JLS (RBB), which have
28   also been dismissed as successive. (See ECF No. 3 in S.D. Cal. case no. 16cv1232 WQH (BGS) and
     ECF No. 3 in S.D. Cal. case no. 16cv3100 JLS (RBB).)

                                                     2
                                                                                    19cv0501 LAB (WVG)
1    of Appeals. For Petitioner’s convenience, the Clerk of Court shall attach a blank Ninth
2    Circuit Application for Leave to File Second or Successive Petition.
3          IT IS SO ORDERED.
4    DATED: May 6, 2019                    _________________________________________
                                           Hon. Larry Alan Burns
5
                                           Chief United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            19cv0501 LAB (WVG)
